11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Carrie Ashley Hurtado
Appellant
Vs.                   No. 11-03-00268-CR B Appeal from Harris County
State of Texas
Appellee
 
This is an appeal from a judgment
adjudicating guilt.  Carrie Ashley
Hurtado originally entered a plea of true to the offense of possession of
cocaine.  Pursuant to a plea bargain
agreement, the trial court deferred the adjudication of her guilt and placed
her on community supervision for 3 years and a $200 fine.  At the hearing on the State=s motion to adjudicate, appellant entered a
plea of true to the allegations that she violated the terms and conditions of
her community supervision.  The trial
court revoked appellant=s community supervision and adjudicated her guilty of possession of
cocaine.  Pursuant to a plea bargain
agreement, the trial court assessed her punishment at confinement for 10 months
in a state jail facility.  We dismiss
the appeal.
In its certification of defendant=s right to appeal, the trial court stated
that this was a plea bargain case and that appellant had no right to
appeal.  Therefore, the appeal is
dismissed for want of jurisdiction.
 
PER CURIAM
 
September 19, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.